UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2010 SCIENTIFIC LEARNING CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-24547 (Commission File No.) 94-3234458 (IRS Employer Identification No.) 300 Frank Ogawa Plaza, Suite 600 Oakland, CA94612 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(510) 444-3500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a) On June 1, 2010, Scientific Learning Corporation (the “Company”) held its Annual Meeting of Stockholders. (b) At the meeting, the following matters were voted upon. · Election of Directors. Each of the nine nominees was elected, as follows: Nominee Vote for Nominee Vote Withheld from Nominee Not Voted Edward Vermont Blanchard, Jr. Robert C. Bowen Rodman W. Moorhead III Michael A. Moses D. Andrew Myers Lance R. Odden Dino A. Rossi Paula A. Tallal Jeffrey D. Thomas · Ratification of the selection of Ernst & Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2010.The proposal was passed, as follows: Votes For Votes Against Abstentions Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Scientific Learning Corporation Date:June 1, 2010 By: /s/ Linda L. Carloni Title: SVP and General Counsel 2.
